                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 RONALD SCOTT,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
 v.                                               )      No. 4:16-CV-017-HSM-CHS
                                                  )
 MURRAY BLACKWILDER, CHRIS                        )
 THORTEN, and TONY HILL,                          )
                                                  )
            Defendants.                           )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On November 26, 2018, the

Court entered an order providing that Plaintiff would have twenty days from the date of entry of

the order to return service packets for Defendants [Doc. 4]. The Court also warned Plaintiff that

if he failed to timely comply with that order, the Court would dismiss this action [Id. at 2]. More

than thirty days have passed and Plaintiff has not complied with this order. Further, the United

States Postal Service returned the Court’s mail containing the order with a notation indicating that

it could not forward the mail and that Plaintiff is “gone” from the address to which the Court sent

the order [Doc. 6].

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

Plaintiff did not receive the order because he failed to update his address and/or monitor this action

as this Court’s Local Rule 83.13 requires. As such, the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [Doc. 4 p. 2].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner proceeding proceed in forma pauperis [Doc. 2] and he has not

pursued this case since filing his amended complaint [Doc. 3] more than three years ago.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b).

       The Court CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       SO ORDERED.

                                                          /s/ Harry S. Mattice, Jr._____
                                                          HARRY S. MATTICE, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
